          Case 2:13-cv-01591-DJH-DMF Document 258 Filed 11/29/18 Page 1 of 4



 1   Anthony J. Fernandez (Bar No. 018342)
     Dustin A. Christner (Bar No. 019707)
 2   Alyssa R. Illsley (Bar No. 032956)
     QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
 3   2390 E. Camelback Road, Suite 440
     Phoenix, Arizona 85016
 4   Telephone: (602) 954-5605
     Facsimile: (602) 954-5606
 5   afernandez@qpwblaw.com
     dustin.christner@qpwblaw.com
 6   alyssa.illsley@qpwblaw.com
     Attorneys for Defendants Corizon Health, Inc,
 7   Smalley, Ende, Riaz, Rojas, Lewis and Tucker
 8                       IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10   David M. Garcia,                                Case No. CV-13-1591-PHX-DJH
                                                     (DMF)
11                      Plaintiff.
     v.
12                                                   NOTICE OF SERVICE
     Corizon Health Inc., a Tennessee Corporation;
13   Charles L. Ryan and Jane Doe Ryan, husband
     and wife; C. Thomas and Jane Doe Thomas,
14   husband and wife; Chris Moody and Jane Doe
     Moody, husband and wife; Ian Thompson and
15   Jane Doe Thompson, husband and wife;
     Robert Runge and Jane Doe Runge, husband
16   and wife; Martin Pacheco and Jane Doe
     Pacheco, husband and wife; Minetette Jasso
17   and John Doe Jasso, husband and wife; Ashis
     Puri and Jane Doe Puri, husband and wife;
18   Mitchell Patrick and Jane Doe Patrick,
     husband and wife; Randy Luker and Jane Doe
19   Luker, husband and wife; John Doe Baker and
     Jane Doe Baker, husband and wife; J.
20   Kokemor and John Doe Kokemor, husband
     and wife; COIII McCutcheon and Jane Doe
21   McCutcheon, husband and wife; Carrie
     Smalley and John Doe Smalley, husband and
22   wife; Lawrence Ende and Jane Doe Ende,
     husband and wife; Jawad Riaz and Jane Doe
23   Riaz, husband and wife; Thomas Rawa and
     Jane Doe Rawa, husband and wife; Brenda
24   Rojas and John Doe Rojas, husband and wife;
     Cameron Lewis and Jane Doe Lewis, husband
25   and wife; Carey tucker and John Doe Tucker,
     husband and wife; and John and Jane Doe 1-
26   80,
                    Defendants.
27
28
       Case 2:13-cv-01591-DJH-DMF Document 258 Filed 11/29/18 Page 2 of 4



 1          Defendant Corizon Health, Inc., by and through undersigned counsel, hereby
 2   gives notice that it has served its First Set of Request for Admission on all parties by Email
 3
     and First Class Mail on November 29, 2018.
 4
 5          RESPECTFULLY SUBMITTED this 29th day of November, 2018.
 6
 7                                      QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
 8
 9                                             By: s/ Anthony J. Fernandez_____________
                                               Anthony J. Fernandez
10                                             Dustin A. Christner
                                               Alyssa R. Illsley
11                                             Attorneys for Defendant Corizon Health, Inc.,
                                               Smalley, Ende, Riaz, Rojas, Lewis, Tucker
12                                             Moody (limited),McCutcheon (limited), Ryan
                                               (limited)
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
       Case 2:13-cv-01591-DJH-DMF Document 258 Filed 11/29/18 Page 3 of 4



 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on this 29th day of November, 2018, I electronically transmitted

 3   the foregoing with the Clerk of the Court using the CM/ECF system for filing, and copies

 4   were e-mailed and mailed to all counsel of record at the following addresses:

 5   Robert T. Mills
 6   Sean A. Woods
     ANGELINI MILLS WOODS + ORI LAW
 7   5055 North 12th Street, Suite 101
     Phoenix, AZ 85014
 8
     docket@millsandwoods.com
 9   Attorneys for Plaintiff David Garcia
10   Mark Brnovich, Attorney General
11   Michelle Lombino, Assistant Attorney General
     OFFICE OF THE ATTORNEY GENERAL
12   2005 N. Central Avenue
     Phoenix, AZ 85004-1592
13   michelle.lombino@azag.gov
     Attorneys for Defendants
14
     Charles Ryan, J. Kokemor, C. Thomas, Robert Runge, Mitchell Patrick, COIII
15   McCutcheon, Jawad Riaz, Minerette Jasso, Martin Pacheco, Ian Thompson, C. Thomas,
     Chris Moody, Robert Runge, Ashis Puri and Randy Luker
16
17   Kevin C. Nicholas
     Michael B. Smith
18   LEWIS BRISBOIS BISGAARD & SMITH LLP
     Phoenix Plaza Tower II
19
     2929 North Central Ave. Suite 1700
20   Phoenix, Arizona 85012-2761
     Kevin.Nicholas@lewisbrisbois.com
21   Michael.Smith@lewisbrisbois.com
22   Firm email: azdocketing@lewisbrisbois.com
     Attorneys for Defendant Thomas Rawa, M.D.
23
     Randy J. Aoyama
24   Bradley L. Dunn
25   HINSHAW & CULBERTSON LLP
     2375 East Camelback Road, Suite 8516
26   Phoenix, AZ 85016
27   raoyama@hinshawlaw.com
     bdunn@hinshawlaw.com
28   Attorneys for Baker

                                                 3
      Case 2:13-cv-01591-DJH-DMF Document 258 Filed 11/29/18 Page 4 of 4



 1
     By: s/ Fritzia M. Marquez
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         4
